Citation Nr: 0701603	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  06-20 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for scarred eardrums.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In October 2006, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing); a copy of the hearing 
transcript is associated with the claims file.  

A motion to advance this case on the docket, due to the 
veteran's age was stated at the Travel Board hearing in 
October 2006.  This motion was granted by the Board in 
December 2006.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation for his scarred eardrums, and this disability is 
not shown to present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.

2.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I in 
the right ear and Level I in the left ear; and this 
disability is not shown to present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.

3.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260; and this disability is not shown 
to present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a 
compensable scheduler evaluation for scarred eardrums.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.87, Diagnostic Code 6211 (2006).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2006).

3.  There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 F.3d. 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for an increased rating have been met.  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  Moreover, in a May 2005 letter, the RO satisfied 
the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a May 2005 
notice letter, the veteran was provided with notice of the 
type of evidence necessary to establish an initial effective 
date, if a higher disability rating is granted on appeal.  
However, since a higher disability rating is being denied, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  No 
further VA notice is therefore required with respect to his 
increased rating claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Further, the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006) have no effect on the veteran's appeal for an 
increased evaluation for bilateral tinnitus, as the law and 
not the underlying facts or development of the facts are 
dispositive in this matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002).

Analysis

The veteran contends that an increased disability rating 
should be assigned for his scarred eardrum to reflect more 
accurately the severity of his symptomatology.  He further 
contends that his service-connected bilateral hearing loss 
and tinnitus warrant initial compensable ratings.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  The veteran's entire history 
is reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.

Increased Ratings Claim for Scarred Eardrums

The veteran contends that an increased disability rating 
should be assigned for his scarred eardrums to reflect more 
accurately the severity of his symptomatology.  The Board 
observes that where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A noncompensable evaluation was assigned from May 1946 for 
scarred eardrums.  Currently, the veteran is seeking a 
compensable evaluation.  The medical evidence in the record 
includes private and VA treatment records and a VA ear 
disease examination report.  Treatment records from a private 
physician between November 1997 and February 2005 show that 
the veteran's right ear had an intact canal with scar from 
mastoid surgery.  His left ear revealed a healed perforation, 
which was dry and intact.  The veteran denied any discharge 
from his ears in February 2005.  VA treatment records 
indicated a clear left canal with perforation.  The veteran 
underwent a VA ear disease examination in June 2005, where 
the examiner found a healthy ear canal and intact tympanic 
membrane for the right ear and a normal auricle and ear canal 
with healthy skin for the left ear.  The examiner also found 
a central tympanic perforation with scarring, but no visible 
drainage.

A noncompensible evaluation is the only and, therefore, the 
highest, rating available for a perforated tympanic membrane, 
and in this case there is no other applicable code that would 
afford a higher rating.  38 C.F.R. § 4.87, Diagnostic Code 
6211 (2006).  

Initial Ratings Claim for Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss warrants 
a higher initial disability rating.  The present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial noncompensable 
disability rating (0 percent); it follows that it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss is 
currently evaluated at 0 percent disability rating, under 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2006).  A 
rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  Id.

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 38 C.F.R. §  4.86.  These patterns are 
met when each pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2006).

A July 2005 rating decision granted service connection for 
the veteran's bilateral hearing loss and assigned an initial 
0 percent disability rating.  Subsequently, the veteran 
appealed for a compensable rating.  The record includes 
private and VA treatment records and a VA audiological 
examination in June 2005.  The Board notes that the veteran's 
discharge examination report indicates that the veteran's 
hearing was normal by whispered voice measures, however, 
these measures were not frequency specific and do not provide 
pure tone thresholds.

Results of a December 1997 private audiological examination 
show that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35

45
LEFT
35
35
45

70

The average could not be calculated since the December 1997 
examination did not indicate a result at the 3000 Hertz 
level.  Speech recognition ability was 100 percent in the 
right ear and 100 percent in the left ear.  

Results of a November 2003 private audiological examination 
show that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35

40
LEFT
35
45
50

75

Again, the average could not be calculated since the November 
2003 examination did not indicate a result at the 3000 Hertz 
level.  Speech recognition ability was 96 percent in the 
right ear and 92 percent in the left ear.  The private 
audiologist noted that the veteran's hearing had not 
undergone significant changes since the December 1997 
examination.

Results of a March 2004 VA Medical Center (VAMC) audiological 
examination show that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
25
35
LEFT
45
45
50
75
85

The average was 36.25 in the right ear and 63.75 in the left 
ear.  Speech recognition ability was 96 percent in the right 
ear and 88 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level III in the left ear, commensurate with a 
0 percent disability rating.  The audiologist found that the 
veteran had mild to moderately severe mixed hearing loss with 
excellent word recognition.  

In June 2005, results of a VA audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
25
40
LEFT
35
50
55
75
70

The average was 35 in the right ear and 62.5 in the left ear.  
Speech recognition ability was 98 percent in the right ear 
and 82 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level IV in the left ear, commensurate with a 0 
percent disability rating.  The examiner found that the 
veteran had bilateral mixed hearing loss.  No exceptional 
patterns of hearing impairment was found under 38 C.F.R. 
§ 4.86 (2006).  

At the October 2006 Travel Board hearing, the veteran 
testified that his hearing loss is interfering with his 
ability to drive, converse with others, and watch television.  
It was noted that the veteran received and was using hearing 
aids.

After reviewing the record and the results of the veteran's 
hearing tests, the Board finds that the veteran's hearing 
impairment does not meet the criteria for a compensable 
disability rating.  Additionally, the Board has considered 
the application of 38 C.F.R. § 4.86(b) [exceptional patterns 
of hearing impairment]. However, the veteran's hearing loss 
does not meet the criteria under that section. Hence, as the 
competent medical evidence supports the assignment of a 
noncompensable rating for bilateral hearing loss, the 
veteran's claim is denied.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating for bilateral 
hearing loss might be warranted for any period of time during 
the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  
But there is no evidence that the veteran's hearing loss has 
been persistently more severe than the extent of disability 
contemplated under the assigned 0 percent rating at any time 
during the period of this initial evaluation.

Initial Ratings Claim for Bilateral Tinnitus

The veteran requested an initial evaluation in excess of 10 
percent for bilateral tinnitus.  The RO denied the veteran's 
request because, under 38 C.F.R. § 4.87, Diagnostic Code 
6260, the veteran is receiving the maximum scheduler 
disability evaluation for tinnitus.  The veteran appealed 
that decision to the Board.

As stated above, the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher rating for bilateral 
tinnitus, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's scarred eardrums, hearing loss, 
and tinnitus have resulted in frequent hospitalizations or 
caused marked interference in his employment.  Significantly, 
the Board notes that the veteran is in receipt of and 
currently using hearing aids.  Therefore, although the 
veteran testified that his hearing loss is interfering with 
his ability to drive, converse with others, and watch 
television, the evidence does not support marked interference 
in employment or hospitalizations.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims for increased ratings for scarred eardrums, hearing 
loss, and tinnitus, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny his claims.  See 
38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for scarred eardrums is denied.

An initial compensable disability rating for bilateral 
hearing loss is denied.

An initial schedular evaluation in excess of 10 percent for 
bilateral tinnitus is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


